Reasons for allowance




1.	Claims 1, 2, 5-24, 27-52 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

Along with remarks dated 09/07/21 the closest prior art  3GPP TSG RAN WG1 meeting #88  explains with short duration (or format) is introduced which will be transmitted in die last couple of symbols in a slot. As an UE could support different applications at the same time, it may need to feedback UCIs on both types of PUCCH respectively, therefore there is a need to support the co-existence of PUCCH with long and short durations in the same slot(s). That will lead to the situation that PUCCH with long duration having overlap with PUCCH with short duration. To resolve this, a simple way is to shorten the duration of PUCCH with long duration to avoid the overlapping, as shown by PUCCH in slot #1 of Figure 3 as an example. However, sometimes, PUCCH with short duration may not be transmitted on PRBs assigned to the PUCCH with long duration on those overlapping symbols, in order to utilize those overlapping resources, the duration of PUCCH wife long duration could be extended to the end of the slot as shown by PUCCH in slot #2 in Figure 3. In either case, UE could be signaled with tire finishing symbol of PUCCH with long duration, e.g., dynamically using DCI for corresponding    Kim et al(US 2014/0050192) explains information transmitted through the C-PDCCH or the existing PDCCH may include additional information as follows, as well as the E-PDCCH search space configuration information. FDD subframe configuration pattern (for example, 8-bit map). TDD subframe configuration index Resource allocation type [0, 1, 2L, 2D]. RA (resource allocation) bitmap [0/1, 2].PDCCH start symbol and PUCCH resource. CN105187172B explains downlink wireless frame includes 10 subframes, and one Subframe includes two time slots in the time domain.The time required for one subframe of transmission is limited with Transmission Time Interval (TTI).Example Such as, a subframe can have 1 millisecond of length, and a time slot can have 0.5 millisecond of length.One time slot when It may include multiple OFDM symbols in domain and in a frequency domain include multiple resource blocks (RB).Because 3GPP LTE system is in downlink OFDMA is used in link, OFDM symbol indicates a symbol duration.OFDM symbol can be referred to as SC-FDMA symbol duration.RB is resource allocation unit and in one time slot includes multiple continuous subcarriers.
  
However regarding claims 1, 45, 47, 49  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  each index of the plurality of indices associated with a respective PUCCH resource that has a corresponding starting symbol and duration;  identifying a PUCCH resource mapping rule based at least in part on an amount of uplink control information for a PUCCH transmission from the UE; determining, from among the plurality of PUCCH resources,  a PUCCH resource for the PUCCH transmission based at least in part on using the PUCCH resource mapping rule to identify a corresponding index of the plurality of indices; and receiving the PUCCH transmission via the PUCCH resource    
 claims 23, 46, 48, 50   none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  each index Page 5 of 20Application. No. 16/049,082PATENT Amendment dated September 7, 2021 Reply to Office Action dated June 7, 2021 of the plurality of indices associated with a respective PUCCH resource that has a corresponding starting symbol and duration; identifying a PUCCH resource mapping rule based at least in part on an amount of uplink control information for a PUCCH transmission; determining, from among the plurality of PUCCH resources, a PUCCH an resource for the PUCCH transmission based at least in part on using the PUCCH resource mapping rule to identify a corresponding index of the plurality of indices; and transmitting the PUCCH transmission via the PUCCH resource.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478